DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on February 26, 2021:
Claim 15 is canceled.
Claims 1-3, 8, and 16 are amended.
Claims 1-14, and 16-20 are pending.

Response to Arguments
In response to the remarks filed on February 26, 2021:
Applicant’s arguments towards the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not persuasive or moot in view of a new ground of rejections because:
Firstly, Applicant argues towards the independent claims 1, 8, and 16 regarding  Cellis does not teach or disclose “a data access node” that receives a query, searches for an optimal plan and uses the found optimal, or generates a query plan, and submits the plan to a database (Pages 8-9 of the Remarks).
The Examiner respectfully disagrees. Cellis teaches in Figure 1 that each database server 102 can be a SQL database engine that manages the control and Before the search engine generates a plan for a subproblem, it searches the search data structure for an existing plan that satisfies the subproblem's required physical properties. The search engine compares each context's required physical properties with the subproblem's required physical properties, [Column 5, Line 66 – Column 6, Line 13]) and uses the found optimal plan (The first optimal plan that is found is used, [Column 19, Lines 47-62], [Column 20, Lines 31-48]), or generates a query plan if no optimal plan is found (If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]). It is noted that all of these operations (i.e., receiving, searching, using, or generating) are done by the Query Optimization Module 120 and/or the Database Implementor 140 which are contained within the database server 102 ([Column 10, Lines 8-50]). Thus, the database server 102 is clearly a data access node which implements all the above operations as claimed.
Applicant’s remarks regarding the remaining limitations of each independent claim are moot in view of a new ground of rejections presented hereon.
Secondly, Applicant argues towards the independent claims 3, 10, and 17 regarding Brown does not teach or disclose increasing, by the data access node, a priority of an index used for the optional query plan with a lowest query cost (Page 10 of the Remarks).

Brown clearly discloses after the caching, by the data access node, the optional query plan with the lowest query cost (storing the selected query execution plan in an in-line query capture database, [Claim 1]. See further [Column 28, Line 30 – Column 29, Line 23] for in-line caching and re-optimizing of stored query plans), and increasing a priority of an index used for the optional query plan with a lowest query cost (the selected query execution plan is assigned to one or more workloads and to one or more priority classes based on service level goals, [Claim 1]).  It is clear that after the selected query execution plan is stored it is then iteratively re-optimized, and if the re-optimized plan is better, the re-optimized plan is indexed to a higher priority of service level goals. Thus, Brown clearly teaches the limitation as claimed.
Thirdly, arguments regarding claims 2, 4-6, 9, 11-13, 17, and 19 (Page 10 of the Remarks) are moot in view of the explanations provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Celis et al. (Pat. No. US 6,021,405, published on February 1, 2000; hereinafter Celis) in view of Kwon et al. (Pub. No. US 2012/0173589, published on July 5, 2012; hereinafter Kwon).

Regarding claims 1, and 8, Celis clearly shows and discloses a query optimization method (Abstract); and a query optimization apparatus, comprising a processor, a memory, a communication interface and a bus, wherein the memory is configured to store an executable instruction, the processor, the memory and the communication interface are connected by using the bus, and the communication interface is configured to implement the method (Figure 1), wherein the method comprising:
receiving a query request, by a data access node, wherein the query request is used to query tenant data (a user transmits to the database server 102 an input query 148 instructing the database server 102 to perform certain operations. The input query 148 is typically written in a query processing language such as SQL (Structured Query Language), [Column 12, Lines 40-59]);
searching, by the data access node, for an optimal query plan for the tenant data (Before the search engine generates a plan for a subproblem, it searches the search data structure for an existing plan that satisfies the subproblem's required physical properties. The search engine compares each context's required physical properties with the subproblem's required physical properties, [Column 5, Line 66 – Column 6, Line 13]); 
The first optimal plan that is found is used, [Column 19, Lines 47-62], [Column 20, Lines 31-48]); or 
if no optimal query plan is found, generating a target query plan for the tenant data (If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]).
Kwon then discloses: 
submitting, by a data access node, the target query plan to a database (Data manipulation statements can be forwarded to an optimizer 126, which creates an optimized execution plan that is provided to an execution layer 130, [0034]) in which multi-tenant data is stored in a flat-wide table (FIG. 8 shows two exemplary table structures 800 for a multi -tenant system including three tenants. Rather than storing data for all tenants in a common table 802 having a tenant identifier column to indicate which entries belong to each tenant, each tenant can store its own data in a dedicated table 804, which does not needed a tenant specifier column, [0055]-[0057]), wherein the target query plan is used by the database to query the tenant data (Figure 5 shows each database server 102 has an execution layer which query for data in response to the received optimized execution plan).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kwon with the teachings of Celis for the purpose of enhancing search and retrieval of data stored in a multi-tenant database based on an optimal query plan associated with a received query.
claim 16, Celis clearly shows and discloses a query optimization method (Abstract), comprising: 
sending, by an application node, a query request to a data access node, wherein the query request is used to query tenant data (a user transmits to the database server 102 an input query 148 instructing the database server 102 to perform certain operations. The input query 148 is typically written in a query processing language such as SQL (Structured Query Language), [Column 12, Lines 40-59]); 
searching, by the data access node, for an optimal query plan for the tenant data (Before the search engine generates a plan for a subproblem, it searches the search data structure for an existing plan that satisfies the subproblem's required physical properties. The search engine compares each context's required physical properties with the subproblem's required physical properties, [Column 5, Line 66 – Column 6, Line 13]); 
if the optimal query plan is found, using, by the data access node, the found optimal query plan as a target query plan (The first optimal plan that is found is used, [Column 19, Lines 47-62], [Column 20, Lines 31-48]); or 
if no optimal query plan is found, generating, by the data access node, a target query plan for the tenant data (If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]); 
Kwon then discloses: 
submitting, by a data access node, the target query plan to a database (Data manipulation statements can be forwarded to an optimizer 126, which creates an optimized execution plan that is provided to an execution layer 130, [0034]) in which FIG. 8 shows two exemplary table structures 800 for a multi -tenant system including three tenants. Rather than storing data for all tenants in a common table 802 having a tenant identifier column to indicate which entries belong to each tenant, each tenant can store its own data in a dedicated table 804, which does not needed a tenant specifier column, [0055]-[0057]); and
querying, by the database, the tenant data according to the target query plan (Figure 5 shows each database server 102 has an execution layer which query for data in response to the received optimized execution plan).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kwon with the teachings of Celis for the purpose of enhancing search and retrieval of data stored in a multi-tenant database based on an optimal query plan associated with a received query.
Claims 2-5, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Celis in view of Kwon and further in view of Brown et al. (Pat. No. US 8775413, published on July 8, 2014; hereinafter Brown).

Regarding claims 2, 9, and 17, Celis further discloses if no optimal query plan is found (If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]), the method further comprises: 
determining, by the data access node, a plurality of optional query plans for the query request (a first pass (step 1202) through the optimizer is used to generate one or more solutions for the input query. In this first pass, only those rules 1204 that are enabled for the pass are used to generate the solutions. Preferably, this subset consists of implementation rules since they generate physical expressions and hence plans more readily. In subsequent passes (step 1206), additional rules 1208 are available in order to add plans to the solution space, [Column 18, Lines 50-61]); 
querying, by the data access node, the database for a query cost of each of the optional query plans (As subsequent passes are made, the optimizer considers those plans generated in previous passes having the same required physical properties but reoptimizes their inputs since additional rules exist that can generate a lower cost plan, [Column 18, Lines 18-49]); 
selecting, by the data access node, an optional query plan with a lowest query cost as an optimal query plan for the tenant data (the completion of the desired number of optimization passes, a best plan is selected (step 1210) from the plans included in the search data structure, [Column 18, Lines 50-61]).  
Brown then discloses caching, by the data access node, an optional query plan with a lowest query cost as an optimal query plan for the tenant data (storing the selected query execution plan in an in-line query capture database, [Claim 1]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Brown with the teachings of Celis, as modified by Kwon, for the purpose of enhancing search and retrieval of data stored in a database based on performance information of candidate execution plans to optimize a database query associated with the stored data.


claims 3, 10, and 18, Brown then discloses after the caching, by the data access node, the optional query plan with the lowest query cost (storing the selected query execution plan in an in-line query capture database, [Claim 1]), the method further comprises: 
increasing a priority of an index used for the optional query plan with a lowest query cost (the selected query execution plan is assigned to one or more workloads and to one or more priority classes based on service level goals, [Claim 1]).  
Regarding claims 4, and 11, Celis further discloses the plurality of optional query plans comprise the target query plan for the tenant data (the completion of the desired number of optimization passes, a best plan is selected (step 1210) from the plans included in the search data structure, [Column 18, Lines 50-61]).  
Regarding claims 5, and 12, Brown further discloses the query request is received again, using the optimal query plan for the tenant data as the target query plan (As shown in FIG. 6A, the regulator 415 receives one or more requests, each of which is assigned by an assignment process (block 605) to a workload group and, optionally, a priority class, in accordance with the workload rules 409, [Column 8, Lines 62-65]. If the request is to be executed immediately, the workload query (delay) manager 610 places the requests in buckets 620.sub.a . . . s corresponding to the priority classes to which the requests were assigned by the administrator 405, [Column 9, Lines 10-18]. The selected query execution plan is assigned to one or more workloads and to one or more priority classes based on service level goals. 
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Celis in view of Kwon and further in view of Tokuda et al. (Pub. No. US 2015/0112966, published on April 23, 2015; hereinafter Tokuda).

Regarding claims 6, 13, and 19, Tokuda then discloses the generating, by the data access node, the target query plan for the tenant data comprises: generating the target query plan for the tenant data based on statistics of the tenant data (the query execution plan creating unit 422 generates a query execution plan for a query received by the query receiving unit 421 based on statistic information for the data of the DB 451 (hereinafter, "DB statistical information"), [0095]), wherein the statistics comprise metadata of the tenant data (The DB statistical information may include, for example, information representing the number of records for each Table 462, information regarding maximum and minimum values of data for each column, or statistic information such as a histogram representing a data distribution status for each column, [0095]) and index metadata corresponding to the tenant data, and the index metadata comprises at least a priority of an index (query execution plan creating unit 422 may instruct the query execution unit 423 to register the priority 901 of the partial query matching the corresponding query, the top priority flag 902, and the target execution time 903 in the query execution management table 424 based on the generated query execution plan, [0095]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Tokuda with the teachings of Celis, as modified by Kwon, for the purpose of generating a query .

Allowable Subject Matter
Claims 7, 14, and 20 are objected for being dependent on a rejected base independent claim respectively but would be allowable if rewritten in independent form to incorporate the subject matter of the respective base claim and all intervening claims.

Related Prior Art
The following references are deemed relevant to the claims:
Collins et al. (Pub. No. US 2011/0246449) teaches query optimization for a multi-tenant database system based on an improved query generated using a corresponding query syntax, wherein the improved query is based at least in part upon an original query and data stored in the a two-column custom index.
Fry et al. (Pub. No. US 2008/0086479) teaches servers configured to receive requests from user systems and processing the requests based on a flat database table and an associated custom field table wherein a main table represents a standard "account" entity and the custom field table includes the custom fields defined by the various tenants using the main table.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                             June 3, 2021